DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Noda (WO 2015/064704 A1, provided by applicant, but for quick reference, please refer to US 2016/0245746 A1) in view of Tsujita (US 2002/0016620 A1) and Robbins (US 4,945,254 A, provided by the applicant).
Regarding Independent Claim 1, Noda discloses a surface plasmon resonance fluorescence analysis method (Claim 1, [0028]-[0085], by means of the device of Figs. 1, 4, 5, 6, 7) comprising the steps:
applying excitation light generated by an excitation light generator (110) to an analysis chip (10) disposed in a chip holder (154, [0042]) and detecting fluorescence that is emitted by a fluorescence material (by means of Fluorescence detection unit 130 including light receiving sensor 137) when the fluorescence material is excited by the excitation light, the detected fluorescence indicating a presence or an amount of a detection object based on a surface plasmon resonance (Claim 1, [0040], [0057]-[0061]), 
acquiring output information (by means of excitation light detection unit 120 including light receiving sensor 121) by applying excitation light from the excitation light irradiator (110) to the analysis chip (10) and by detecting reflection light, the reflection light being a part of the excitation light that is reflected by at least an incidence surface of the analysis chip the output information being based on the reflection light (the excitation light reflected from the analysis chip is detected by 120, 121, [0053]-[0056]) and including a power of the excitation light generated by the excitation light irradiator (110, the intensity of the reflected light is detected and represents output information indicating a power of the excitation light irradiator, Fig. 5A and 5B, [0028], [0082]-[0085]), the analysis chip including a prism (20) including the incidence surface (21) and a film formation surface (22), a metal film disposed on the film formation surface (30), and a capturing body fixed on the metal film (Claim 1, Fig 1, [0029]-[0030], [0037]).
Noda discloses that the optimum incident condition is slightly varied depending on the type and the amount of the fluorescence material in the channel ([0051]) by using the light source control section 113 ([0052]); however, it is does not explicitly specify determining whether the excitation light irradiator is in a normal condition by comparing the output information of the excitation light irradiator with preliminarily acquired output information that serves as a reference of the excitation light irradiator, and adjusting a power of the excitation light generated by the excitation light irradiator in accordance with the output information.
Tsujita discloses a fluorescent-light image apparatus for displaying a fluorescent-light image emitted from a target area irradiated by a excitation light (abstract) and teaches the use of an irregularity controlling portion 152 (Fig 1) that compares the excitation light emission-output P1 detected by the photo-detector 118 (Fig. 1) provided in the illuminating unit 110 (Fig. 1)  to a prerecorded setting value PS1, and for cases in which the excitation light emission-output is larger than the setting value, outputs an irregularity detection signal S1 to the main controlling portion ([0052]), or alternatively, the use of an irregularity controlling portion 213 (Fig. 4) compares the excitation light emission-output P2, which is emitted toward the rear direction of the GaN semiconductor laser and has been detected by the photo-detector 202 provided on the illumination unit 200, to a prerecorded setting value PS2, and also inputs the drive-current value A2 from the drive circuit 201 of the illumination unit 200 and compares said drive-current value to a prerecorded setting value AS2 ([0088]). It further teaches using an excitation light source and a drive means for providing drive-current to said excitation light source, a drive-current detecting means for detecting that the drive current is greater than a predetermined value ([0019]) and in the case of the drive means being a temperature regulation means, adjusting the temperature to adjust the light source output when it is below a predetermined value ([0020], Claims 7, 9-11) for the purpose of improving the apparatus safety ([0012]).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention to determine whether the excitation light irradiator is in a normal condition by comparing the output information of the excitation light irradiator with preliminarily acquired output information that serves as a reference of the excitation light irradiator, and adjust the excitation light generated by the excitation light irradiator in accordance with the output information for the purpose of improving the apparatus safety.
Moreover, Robbins teaches measuring secularly reflected light in a separate measurement and in response to said intensity controlling illumination (claim 13) in order to adjust and stabilize the laser output power (col. 4, lines 19-21).
Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filling date of the invention to adjust a power of the excitation light generated by the excitation light irradiator as thought by Robbins in accordance with the output information in the device of Noda and this way adjust and stabilize the laser output power.
Regarding Claim 2, the combination of Noda, Tsujita, and Robbins discloses the surface plasmon resonance fluorescence analysis method according to claim 1 further comprising acquiring position information of the analysis chip by applying excitation light from the excitation light irradiator to the analysis chip installed in the chip holder fixed on a conveyance stage, and by detecting the reflection light, which is the excitation light reflected by at least the incidence surface of the analysis chip (Noda, Claim 1, Figs 1, 4A-4C, 5, 6, [0078]-[0079]).
Regarding Claim 3, the combination of Noda, Tsujita, and Robbins discloses the surface plasmon resonance fluorescence analysis method according to claim 2, wherein the acquiring the output information of the excitation light irradiator, and the acquiring the position information of the analysis chip are simultaneously performed by an excitation light detector using the same reflection light (by means of the excitation light detection unit 120 including light receiving sensor 121, as the acquiring the output information of the excitation light irradiator is effectively a part of the acquiring the position information of the analysis chip in the combination of Noda and Robbins as applied to Claim 1), and the detecting fluorescence is performed using a fluorescence detector that is separate from the excitation light detector fluorescence detection unit 130 including light receiving sensor 137, different than 120 and 121).
Regarding Claim 4, the combination of Noda, Tsujita, and Robbins discloses the surface plasmon resonance fluorescence analysis method according to claim 3, wherein, in the acquiring the output information of the excitation light irradiator and the acquiring the position information of the analysis chip,
excitation light is applied to two adjacent surfaces of the analysis chip (Noda, [0086], [0087], Claim 3),
the position information of the analysis chip is acquired based on an intensity of excitation light reflected by the two surfaces (Noda, [0086], Claim 2), and
the output information of the excitation light irradiator is acquired based on a maximum value of an intensity of excitation light reflected by the analysis chip (Noda, [0051], [0084]).
Regarding Claim 5, the combination of Noda and Robbins discloses the surface plasmon resonance fluorescence analysis method according to claim 4, wherein, in the acquiring the output information of the excitation light irradiator and the acquiring the position information of the analysis chip, excitation light is applied to the incidence surface and a surface adjacent to the incidence surface of the analysis chip (as the acquiring the output information of the excitation light irradiator is effectively a part of the acquiring the position information of the analysis chip).
Regarding Claim 6, the combination of Noda, Tsujita, and Robbins discloses the surface plasmon resonance fluorescence analysis method according to claim 1 further comprising applying excitation light to the analysis chip from the excitation light irradiator to detect fluorescence emitted from the fluorescence material labelling the detection object substance captured by the capturing body (Noda, Claim 1, [0040], [0057]-[0058]).
Regarding Claim 7, the combination of Noda, Tsujita, and Robbins discloses the surface plasmon resonance fluorescence analysis method according to claim 2 further comprising:
moving the analysis chip to a measurement position by moving the chip holder by the conveyance stage based on the position information ([0097]-[0098]); and
applying excitation light to the analysis chip disposed at the measurement position from the excitation light irradiator to detect fluorescence emitted from the fluorescence material labelling the detection object substance captured by the capturing body ([0097]-[0098], but also see [0077]-[0085] which relate to acquiring position information of the analysis chip).

Regarding Independent Claim 8, Noda discloses a surface plasmon resonance fluorescence analysis apparatus (Claim 8, [0028]-[0085], Figs. 1, 4, 5, 6, 7) that detects presence or an amount of a detection object substance by detecting fluorescence that is emitted by a fluorescence material labelling the detection object substance when the fluorescence material is excited by localized light based on a surface plasmon resonance (Claim 8, [0040]), the surface plasmon resonance fluorescence analysis apparatus comprising:
a chip holder (154) for detachably holding an analysis chip (10) including a prism (20) including an incidence surface (21) and a film formation surface, a metal film disposed on the film formation surface(22), and a capturing body fixed on the metal film (Claim 8, Fig 1, [0029]-[0030], [0037]);
an excitation light irradiator (110) that applies excitation light to the analysis chip (10) held by the chip holder (154, [0042]);
an excitation light detector (120, 121) that detects reflection light, wherein the reflection light is a part of the excitation light reflected by at least the incidence surface of the analysis chip (10, [0053]-[0056]);
a fluorescence detector (130, 131) that detects fluorescence emitted from the fluorescence material labelling the detection object (Claim 8, [0040], [0057]-[0058]); and
a processor that acquires output information (122, 160, [0056], [0072]) based on a detection result of the excitation light detector (Fig. 5A and 5B, [0028], [0082]-[0085], [0098]), the output information including a power of the excitation light generated by the excitation light irradiator (110, the intensity of the reflected light is detected and represents output information indicating a power of the excitation light irradiator, Fig. 5A and 5B, [0028], [0082]-[0085]) and a direction of the excitation light generated by the excitation light irradiator (an axis in a perpendicular direction as seen in FIG. 1); light receiving sensor 121 is disposed at a position where reflection light β travelling in a horizontal direction is incident (see FIG. 4C), [0056]).
Noda discloses that the optimum incident condition is slightly varied depending on the type and the amount of the fluorescence material in the channel ([0051]) by using the light source control section 113 ([0052]); however, it is does not explicitly specify the processor is being configured to adjust a power of the excitation light applied by the excitation light irradiator in accordance with the output information; stores output information that serves as a reference of the excitation light irradiator; and compares the output information of the excitation light irradiator and the output information that serves as the reference of the excitation light irradiator to determine whether the excitation light irradiator is in a normal condition.
Tsujita discloses a fluorescent-light image apparatus for displaying a fluorescent-light image emitted from a target area irradiated by a excitation light (abstract) and teaches the use of an irregularity controlling portion 152 (Fig 1) that compares the excitation light emission-output P1 detected by the photo-detector 118 (Fig. 1) provided in the illuminating unit 110 (Fig. 1)  to a prerecorded setting value PS1, and for cases in which the excitation light emission-output is larger than the setting value, outputs an irregularity detection signal S1 to the main controlling portion ([0052]), or alternatively, the use of an irregularity controlling portion 213 (Fig. 4) compares the excitation light emission-output P2, which is emitted toward the rear direction of the GaN semiconductor laser and has been detected by the photo-detector 202 provided on the illumination unit 200, to a prerecorded setting value PS2, and also inputs the drive-current value A2 from the drive circuit 201 of the illumination unit 200 and compares said drive-current value to a prerecorded setting value AS2 ([0088]). It further teaches using an excitation light source and a drive means for providing drive-current to said excitation light source, a drive-current detecting means for detecting that the drive current is greater than a predetermined value ([0019]) and in the case of the drive means being a temperature regulation means, adjusting the temperature to adjust the light source output when it is below a predetermined value ([0020], Claims 7, 9-11) for the purpose of improving the apparatus safety ([0012]).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention to adjust the light applied by the excitation light irradiator in accordance with the output information; store output information that serves as a reference of the excitation light irradiator; and compare the output information of the excitation light irradiator and the output information that serves as the reference of the excitation light irradiator to determine whether the excitation light irradiator is in a normal condition for the purpose of improving the apparatus safety.
Moreover, Robbins teaches measuring secularly reflected light in a separate measurement and in response to said intensity controlling illumination (claim 13) in order to adjust and stabilize the laser output power (col. 4, lines 19-21).
Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filling date of the invention to adjust a power of the excitation light generated by the excitation light irradiator as thought by Robbins in accordance with the output information in the method of Noda and this way adjust and stabilize the laser output power.
Regarding Claim 9, the combination of Noda, Tsujita, and Robbins discloses the surface plasmon resonance fluorescence analysis apparatus according to claim 8 further comprising a conveyance stage that moves the chip holder,
wherein the processor further acquires position information of the analysis chip held by the chip holder based on the detection result of the excitation light detector ([0097]-[0098]); and
wherein the processor moves the analysis chip to a measurement position by causing the conveyance stage to move the chip holder based on the position information ([0097]-[0098], but also see [0077]-[0085] which relate to acquiring position information of the analysis chip).
Regarding Claim 10, the combination of Noda, Tsujita, and Robbins discloses the surface plasmon resonance fluorescence analysis apparatus according to claim 8,
wherein the excitation light detector is a photodiode ([0054]); and
wherein the output information of the excitation light irradiator is information relating to a power of the excitation light irradiator (110, the intensity of the reflected light is detected and represents output information indicating a power of the excitation light irradiator, Fig. 5A and 5B, [0028], [0082]-[0085]) and an irradiation direction of excitation light of the excitation light irradiator (an axis in a perpendicular direction as seen in FIG. 1).
The combination of Noda, Tsujita, and Robbins is silent regarding the excitation light detector including a plurality of light reception surfaces; however, this is merely a duplication of part and would be an obvious variation to a person of ordinary skill in the art. 
Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filling date of the invention to have the excitation light detector including a plurality of light reception surfaces for the purpose of detecting multiple events.
Regarding Claim 11, the combination of Noda, Tsujita, and Robbins discloses the surface plasmon resonance fluorescence analysis apparatus according to claim 8,
wherein the excitation light detector is a position detection device (photodiode, [0054]); and
wherein the output information of the excitation light irradiator is information relating to a power of the excitation light irradiator (110, the intensity of the reflected light is detected and represents output information indicating a power of the excitation light irradiator, Fig. 5A and 5B, [0028], [0082]-[0085]) and an irradiation direction of the excitation light of the excitation light irradiator (an axis in a perpendicular direction as seen in FIG. 1).
Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Noda (WO 2015/064704 A1, provided by applicant, but for quick reference, please refer to US 2016/0245746 A1), Tsujita (US 2002/0016620 A1) and Robbins (US 4,945,254 A, provided by the applicant) in view of Wada (US 2013/0175457 A1, provided by the applicant).
Regarding Claim 12, the combination of Noda, Tsujita, and Robbins discloses the surface plasmon resonance fluorescence analysis method according to claim 1; however, it is silent regarding it further comprising the step of correcting a detection value of the fluorescence in accordance with the output information.
Wada teaches a surface plasmon resonance fluorescence analysis method of an analysis chip including a prism including an incidence surface and a film formation surface, a metal film disposed on the film formation surface, and a capturing body fixed on the metal film (Fig. 1-3, abstract, [0003], [0029]) and removing, from the light to be guided in the measurement optical system 42, an excitation light component (e.g. plasmon scattering light, Raman scattering light, or diffusion light) for adjusting the light amount (intensity) of light to be guided in the measurement optical system 42 ([0056]), removing a noise component from the light to be entered to the light receiving portion 41 to thereby improve detection precision and sensitivity of weak fluorescence by the light receiving portion 41 ([0057]), as well as removing the influence of self fluorescence from the prism 51 from a measurement result to thereby secure a wide dynamic range ([0120]-[0121]).
Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filling date of the invention to have the additional step of correcting a detection value of the fluorescence in accordance with the output information for the purpose of adjusting the light amount (intensity) of light to be guided, improving detection precision and sensitivity of weak fluorescence and removing the influence of self-fluorescence from a measurement result to secure a wide dynamic range.
Regarding Claim 13, the combination of Noda, Tsujita, and Robbins discloses surface plasmon resonance fluorescence analysis apparaus according to claim 10; however, it is silent regarding it comprising the correcting a detection value of the fluorescence in accordance with the output information.
Wada teaches a surface plasmon resonance fluorescence analysis apparatus for analysis of an chip including a prism including an incidence surface and a film formation surface, a metal film disposed on the film formation surface, and a capturing body fixed on the metal film (Fig. 1-3, abstract, [0003], [0029]) and removing, from the light to be guided in the measurement optical system 42, an excitation light component (e.g. plasmon scattering light, Raman scattering light, or diffusion light) for adjusting the light amount (intensity) of light to be guided in the measurement optical system 42 ([0056]), removing a noise component from the light to be entered to the light receiving portion 41 to thereby improve detection precision and sensitivity of weak fluorescence by the light receiving portion 41 ([0057]), as well as removing the influence of self fluorescence from the prism 51 from a measurement result to thereby secure a wide dynamic range ([0120]-[0121]), wherein a control processor 14 controls each of the constituent elements constituting the analysis device ([0067]).
Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filling date of the invention to have the processor correct a detection value of the fluorescence in accordance with the output information for the purpose of adjusting the light amount (intensity) of light to be guided, improving detection precision and sensitivity of weak fluorescence and removing the influence of self fluorescence from a measurement result to secure a wide dynamic range.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Applicant provided US 2009/0091652 A1 discloses adjusting the illumination intensity/power of a solid state light emitting device such that the integral value of light reflected from the selected scene corresponds to a reference value.
Applicant provided US 2012/0182275 A1 discloses adjusting an illumination intensity/power of a lighting module to achieve the reference reflective luminance value.
Applicant provided US 2002/0044324 A1 disclose detecting the output of excitation light from the reflected light of an excitation light, and adjusting the supply of the excitation light if the value is abnormal.
Applicant provided US 2013/0314775 A1, US 9,575,303 B2, and newly cited US 4,558,014 A disclose adjusting the excitation light intensity/power in response to detected fluorescence or reflection light is a standard procedure in fluorescence microscopy.
Applicant provided Dixon (US 2015/0109432 A1) discloses an apparatus and method of fluorescence detection and teaches adjusting the illumination intensity, speed of the stage motion and shutter speed such that the maximum pixel intensity expected in an image of the specimen is less than the maximum value for the dynamic range of the detector and A/D converter, but nearly fills the dynamic range of the detection system information ([0084]) for the purpose of acquiring increased-dynamic-range images ([0082]) and consequently using the maximum dynamic range of the detector.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Violeta A Prieto whose telephone number is (571) 272-9099.  The examiner can normally be reached on M-F 9 AM-5 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIOLETA A PRIETO/Primary Examiner, Art Unit 2877